Title: To Thomas Jefferson from Benjamin Vaughan, 21 September 1790
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir
London Septr. 21, 1790

The above letter from the keeper of the botanical garden at St. Vincent will shew you that measures have failed respecting the red dry rice from St. Vincent, but that they will be repeated and I hope with more success.—I have other accounts of this species of rice, which mention it to be growing; so that we may look upon it as in a good measure secured to our parts of the world.
Give me leave to suggest to you, as you have various opportunities  for importing it from China, whether it may not be worth your while to naturalize the many useful species of bamboo known to the Chinese. You know that the analogy of your climate promises much in its favor.—If you could afterwards import a Chinese or two, to instruct your people in the application of it to use, it might be of much importance. I mention this last as a hint from Sir J. Banks, when conversing with him about the introduction of the Eastern bamboos into the Atlantic regions.
Let me now beg leave to thank you for your very interesting letter of June 24. I do not [think] that Europe at this moment furnishes any thing half so curious.—Dr. Herschell thinks the last (viz the 8th) Satellite of Saturn, which he had announced, will prove to be a luminous break in Saturn’s ring, which of late has been seen edgeways. This is the whole that I know in philosophical matters though I attend my philosophical club constantly.
A curious phænomenon however has occurred in the literary world. Sir Wm. Jones has translated a play from an Indian author, who flourished a century before the Xn. Æra. It is called Sacontolæ or the fatal ring. It comes so close to European writing, that you might suppose it spurious; but our connoisseurs determine otherwise. For myself, I think it both singular and beautiful. I must confess, that I have never been able to learn at what æra the foundations were laid of those arts, sciences, good morals, remarkable manners, population, agriculture, and free trade, which have so long survived the succession of barbarian conquerors in India. If before the time of Alexander, it is wonderful, that we have obtained so few traces of them from the historians of that wanderer or through the Persians, or Romans. I will endeavor to send the book by this opportunity.
It may be proper for you to know upon the first authority from India, dated April 15, that Tipoo Saib having invaded the Rajah of Travancore’s lines of 30 miles long (wretched in themselves and defended by rabble, though too strong for this chief to force), Lord Cornwallis has thought himself bound by interest and the late peace, to oppose Tippo. The Marathas and Nizam have readily joined, and the hair’s and Tippoo’s discontented subjects are equably reckoned upon, for attacking Tippoo; which from the late change in the Madras government, will probably be done with vigor, unless Tippo comes to terms.
The French go on as usual, except that the opposite party are making desperate pushes which seem to threaten nothing, as  long the N. A. keeps up it’s character.—I much fear a war, more against France than Spain.
Mr. Paine has nearly finished his bridge. I presume Mr. Rumsey has done the same by his boat, but he has had villainous workmen and finds the volume of stream arising from water much less than has usually been supposed, which will much abate from the success of his scheme. He is erecting a mill here. If. you see Mr. Jay, I will thank you to let him see this letter and tell him I will write by the packet. I have the honor to be with great esteem and regard, Dear sir, Your respectful humble servt.,

Benjn. Vaughan


I forwarded your letter to Mr. Short by the first post.

